DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16893967 filed on June 05th, 2020 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 06/05/2020 are acceptable for examination proceedings.

Election/Restrictions
6.	Claims 4-5, 7-8, 11-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shirakawa et al.  (US Pub. Nº 2004/0212669).

10.	Regarding independent claim 1: Shirakawa et al. disclosed a thermal printhead ([0042], line 1; also see Fig. 3) comprising: 
 	a substrate ([0072], line 1; also see Fig. 3, reference 31) having an obverse surface (Fig. 3, the upper surface of the substrate 31); 
 	5a projection formed on the obverse surface and extending in a primary scanning direction ([0072], line 1; also see Fig. 3, reference 31a); 
 	a plurality of heating elements arranged in the primary scanning direction on a top of the projection ([0085], line 1; also see Fig. 3, reference 36a); 
 	a groove dented from the top of the projection and extending 10in the primary scanning direction (Fig. 3, the groove extending from the top of and into the projection 31a); and 


11.	Regarding claim 2: Shirakawa et al. disclosed the thermal printhead according to claim 1, further comprising a resistor layer ([0083], line 1; also see Fig. 3, reference 36), an upstream conductive layer ([0084], line 2; also see Fig. 3, reference 37) and a downstream 15conductive layer ([0084], lines 2-3; also see Fig. 3, reference 38), wherein the upstream conductive layer and the downstream conductive layer are formed on the resistor layer so as to be electrically connected to each other (Fig. 3 shows the layers 37 and 38 electrically connected to the resistor layer 36), wherein the plurality of heating elements are formed by portions of the resistor layer that are exposed from the upstream 20conductive layer and the downstream conductive layer ([0085], line 1; also see Fig. 3, reference 36a).

12.	Regarding claim 3: Shirakawa et al. disclosed the thermal printhead according to claim 1, wherein the projection is made of a single-crystal semiconductor material ([0071], lines 1-2; also see Fig. 3).

13.	Regarding claim 6: Shirakawa et al. disclosed the thermal printhead according to claim 1, wherein the groove is filled with the heat storage member from the opening to a bottom thereof ([0087], line 2; also see Fig. 3, reference 33).

14.	Regarding claim 9: Shirakawa et al. disclosed the thermal printhead according to claim 1, wherein the projection includes a top surface (Fig. 3, the top surface 31b of the projection 31a) and a pair of first inclined outer surfaces spaced apart from each other via the top surface in a 10secondary scanning direction (Fig. 3, the pair of inclined surfaces upstream and downstream of the apex 31b), the first inclined outer surfaces being inclined with respect to the .

15.	Claims 14 and 16-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shirakawa et al.  (US Pub. Nº 2004/0212669).

16.	Regarding independent claim 14: Shirakawa et al. disclosed a method for manufacturing a thermal printhead ([0056], lines 1-2) that comprises: 
 	a substrate ([0072], line 1; also see Fig. 3, reference 31) having an obverse surface (Fig. 3, the upper surface of the substrate 31); 
 	a projection formed on the 20obverse surface and extending in a primary scanning direction ([0072], line 1; also see Fig. 3, reference 31a); 
 	a plurality of heating elements arranged in the primary scanning direction on a top of the projection ([0085], line 1; also see Fig. 3, reference 36a); 
 	a groove dented from the top of the projection and extending in the primary scanning direction (Fig. 3, the groove extending from the top of and into the projection 31a); and 
 	a heat storage member filling at least an opening of the groove ([0087], line 2; also see Fig. 3, reference 33), 25wherein the projection includes a top surface (Fig. 3, the top surface 31b of the projection 31a) and a pair of inclined outer surfaces spaced apart from each other via the top surface in a secondary scanning direction (Fig. 3, the pair of inclined surfaces upstream and downstream of the apex 31b), the inclined outer surfaces being inclined with respect to the obverse surface (See Fig. 3), and the groove includes a pair of inclined inner surfaces each connected to the 30opening and inclined with respect to the obverse surface (Fig. 3, the inclined (arced) bottom surfaces upstream and downstream of the groove), the method comprising:

 	performing anisotropic etching to a predetermined region of 35an obverse surface of the substrate material to form the projection and the groove ([0072], lines 1-2 and [0073], lines 1-3).

17.	Regarding claim 16: Shirakawa et al. disclosed the method according to claim 14, wherein the substrate material 5is a Si wafer ([0071], lines 1-2).

18.	Regarding claim 17: Shirakawa et al. disclosed the method according to claim 14, further comprising loading SiO2 in a fluid state into the groove and then solidifying the loaded SiO2 to form the heat storage member so that the groove is filled 10with the heat storage member from the opening to a bottom thereof ([0073], lines 1-3 and [0076], lines 1-4).

19.	Regarding claim 18: Shirakawa et al. disclosed the method according to claim 14, further comprising: applying a material that vaporizes by heat at a bottom of the groove; and 15filling the groove with a glass-based paste material; and baking the glass-based paste material for solidification to form the heat storage member so that the groove is filled with the heat storage member with a hollow portion formed at the bottom of the groove ([0073], lines 1-3 and [0076], lines 1-4).

20.	Regarding claim 19: Shirakawa et al. disclosed the method according to claim 18, wherein the material that vaporizes by heat is a resist material ([0076], lines 1-4; the acid vaporizes the material).

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


23.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al.  (US Pub. Nº 2004/0212669), in view of Nishimura et al. (US Pub. Nº 2017/0182795).

24.	Regarding claim 15: Shirakawa et al. disclosed the method according to claim 14.
 	Shirakawa et al. are silent about wherein the obverse surface of the substrate material is a (100) surface.
 	Nishimura et al. disclosed a thermal head ([0025], line 1; also see Fig. 3, reference A1), comprising a semi-conductor substrate ([0032], line 1; also see Fig. 3, reference 1) having a projection (Fig. 3, reference 13), wherein the projection is formed of a single crystal semi-conductor material (See Fig. 3), wherein an obverse surface of the substrate material is a (100) surface ([0030], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nishimura et al. with those of .

Allowable Subject Matter
25.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853